Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, and 8-20 in the reply filed on 06/08/2021 is acknowledged.

Specification
The amendments to the specification filed on 6/8/2021 are entered because they are intended to correct the informalities.  The amendments do not introduce new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
Regarding claims 1, 8 and 16, each claim looks ambiguous because a foam or a vinyl foam renders the scope of the claimed invention unclear because a person having ordinary skill in the art (PHOSITA) could construe the foam or the vinyl foam as an open cell foam which is beyond the scope of the claimed invention.  In view of Applicant’s disclosure, the foam of the claimed invention is a closed cell foam to satisfy micro-suction characteristics.  Since the foam could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.  
Similarly, the flexible coating could be construed as an aluminum foil which is outside the scope of the claimed invention.  In view of Applicant’s disclosure, the flexible coating is a liquefied rubber sealant, a rubberized sealant, a silicone sealant or polysiloxane sealant.  Since flexible coating could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.  

		
Regarding claim 1, it is unclear whether a microscopic cavernous surface defines a bottom surface or a side surface of a vinyl foam. 
Regarding claim 2, it is confusing whether a second temporary backing film is disposed between an erase film and an adhesive layer, or between an adhesive layer and a vinyl foam. 
Regarding claim 5, it is not clear what is meant by the combined size of the vinyl foam and the erase film between 5’’ to 45’’.  Does Applicant want to convey a combined thickness? 
Regarding claim 8, the claim looks ambiguous because a writable layer renders the scope of the claimed invention unclear because a PHOSITA could construe a writable layer as a non-erasable paper layer which is beyond the scope of the claimed invention.  In view of Applicant’s disclosure, the writable layer of the claimed invention defines a dry or wet erase surface.  Since the writable layer could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.  
Regarding claim 12, it is unclear as to what is referred to materials after exposure to water. 

The backing layer has a first side and a second side wherein an erasable writable layer is attached to the first side.  It is confusing whether the second side of the backing layer could simultaneously couple to two or more surfaces.  
The word “writeable” is misspelling.  Appropriate correction is required.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0024463 to Hester et al. (Hester).
Hester discloses a display article comprising a flexible substrate having a writing surface and a double coated pressure sensitive adhesive tape applied to a back surface of the flexible substrate to secure the display article to a wall surface (figure 3 and paragraph 48).  The flexible substrate is made of a thermoplastic polymer, having a dry erase surface (paragraphs 25 and 28). The double coated pressure sensitive adhesive tape comprises a foam substrate having a permanent adhesive on one side and a repositionable adhesive on the opposite side.  Hester discloses that the repositionable adhesive provides sufficient adhesion to hold the display article securely on the wall while not providing too much adhesion such that the wall substrate is damaged upon removal of the display article (paragraphs 48 and 49).  The repositionable adhesive reads on the claimed flexible coating defining a coated porous surface while the permanent adhesive corresponds to the claimed adhesive layer.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hester as applied to claims 8 and 16 above, and further in view of US 2011/0159225 to Boyle et al. (Boyle).
Hester does not explicitly disclose the foam substrate of the double coated pressure sensitive adhesive tape comprising a closed cell foam. 
Boyle, however, discloses a double coated pressure sensitive adhesive tape comprising a closed cell polyolefin foam core, a pressure sensitive adhesive 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to motivated by the desire to use a closed cell polyolefin foam core disclosed in Boyle for the foam substrate of the double coated pressure sensitive adhesive tape disclosed in Hester motivated by the desire to provide the adhesive tape with high bond strength to a wide range of adherent materials.  

Claims 8, 11 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2002/0160352 to Beno (Beno).
Beno discloses a dry erase display board comprising an ethylene vinyl acetate (EVA) foam core, a panel having an erasable writing surface, and said panel secured to the foam core by an adhesive material (figures 1-4; and paragraph 30).  The EVA foam is capable of receiving multiple pin pricks so that it can be used many times without leaving formed pin holes. The EVA foam has an ability to close the pin hole after the pin is withdrawn from the foam (paragraph 7).  This at least indicates that the EVA foam is an elastic foam having a top surface and a microscopic caverneous surface.  
The display board is mounted to a wall by a double sided pressure sensitive adhesive tape and one side of which is secured to the board securing surface (paragraph 32).   The adhesive layer of the double sided pressure sensitive 
Beno also states that the display board is easy to fabricate and easy to use and re-use (paragraph 21).  This is a clear indication that the display board would inherently, removably and reusably couple the wall surface.  
Regarding claims 9 and 19, the EVA foam is capable of receiving multiple pin pricks so that it can be used many times without leaving formed pin holes.  The EVA foam has an ability to close the pin hole after the pin is withdrawn from the foam (paragraph 7).  The EVA foam is thus an elastic foam with a closed cell structure.  
Regarding claims 11 and 17, the display board is mounted to a wall by a double sided pressure sensitive adhesive tape and one side of which is secured to the board securing surface (paragraph 32).  The foam/ double coated adhesive tape directly attaches to the wall surface.
Regarding claim 14, the panel is made of a plastic material (paragraph 10).  
Regarding claims 15 and 18, the panel is a dry erase surface (paragraph 7).  

Claims 8, 9, 11, and 13-19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2018/0134067 to Jennings.  
Jennings disclose a portable whiteboard comprising a foam layer, a writing board layer and an adhesive layer uniformly covering the entire foam to provide a smooth writing surface for a user (abstract, figure 1 and paragraph 41).  The 
Regarding claims 9 and 19, the foam layer comprises a polyethylene foam which is flexible, and self-adhesive.  It can be rolled up, reused (paragraph 35).  It can be repositioned time and time again.  This is a good indication that the polyethylene foam has a closed cell structure to satisfy micro-suction characteristics.   
Regarding claim 13, the foam layer and the writing board layer are coextensive (figure 1).  
Regarding claim 14, the writing board layer is made of polyvinyl chloride resin (paragraph 32).  
Regarding claims 15 and 18, the writing board layer defines a dry erase surface (paragraph 32).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788